Order and judgment (one paper), Supreme Court, New York County (Joan A. Madden, J.), entered January 19, 2007, which, insofar as appealed from, denied petitioner’s application to vacate an arbitration award, and granted respondents’ cross motion to confirm the award, unanimously affirmed, with costs.
The court properly found that there were no grounds upon which to vacate the arbitration award (see Matter of Board of Educ. of Arlington Cent. School Dist. v Arlington Teachers Assn., 78 NY2d 33, 37 [1991]). Petitioner failed to demonstrate fraud on respondents’ part, much less any that was not discoverable upon exercise of due diligence prior to or during the hearing, and that was material to his case (see Imgest Fin. Establishment v Shearson Lehman Hutton, 172 AD2d 291 [1991]; CPLR 7511 [b] [1] [i]). Indeed, petitioner raised the arguments that respondents concealed the identity of a potential witness and failed to produce material information, which the arbitration panel rejected, and there exists no basis to disturb the panel’s determination. Furthermore, contrary to petitioner’s contention that the panel so imperfectly executed its power that a final and definite award was not made (CPLR 7511 [b] [1] [iii]), the subject determination was clear that petitioner had not proved his claim and was not entitled to damages. That the panel denied respondents’ motion for a directed verdict at the conclusion of the hearing does not warrant a different conclusion. Concur—Lippman, P.J., Tom, Buckley and Moskowitz, JJ.